Exhibit 99.1 Financial Contact Debra DiMaria Chief Financial Officer +1 (516) 535-3681 debra.dimaria@proginet.com Media Contact John F. Lynch Director of Communications +1 (516) 535-3651 john.lynch@proginet.com Proginet Announces Third-Quarter 2009 Financial Results Garden City, N.Y.—May 19, 2009—Proginet Corporation [OTCBB: PRGF], a world leader in multi-platform file transfer solutions, today announced financial results for the third quarter of fiscal 2009, which ended April 30, 2009. Total revenues for the quarter were $1,770,135 compared to total revenues of $1,868,175 in the equivalent period of fiscal 2008. The Company reports net operating expenses for the quarter to be $2,120,700, comparable to the third quarter of fiscal 2008, and a reduction of $355,126 compared to the second quarter of fiscal 2009. “We are in the middle of one of the most challenging economic periods for businesses of all sizes and we are clearly seeing this impacting our results,” stated Sandy Weil, Proginet’s President and CEO. “We expect that our new OEM strategy combined with our partnership with Beta Systems will be driving our new revenue growth. Our product line has never been as robust in terms of the depth of innovation and the capability to compete in the enterprise marketplace.
